DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on December 22, 2020.
Claims 1-3 and 6-22 are pending.
Claims 1, 2, 6, 10, 11, 14, 15, 17 and 19 have been amended.
Claim 5 has been canceled.
Claim 22 has been added.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2004/0003371) in view of Munir et al. (US 7,359,990) in view of Ichihashi et al. (US 2017/0272309) and in further view of Childs et al. (US 9,430,194).

Claim 1, Coulthard et al. disclose:
a memory and a processor, (see Figure 3; CPU and memory, Paragraph 68, lines 4-9) wherein the memory includes a plugin that, (a common connection registry of connections to remote systems (plugin) for an integrated development environment (extensible source code editor), Abstract, lines 1-3) when executed by the processor, causes the computing system to:
	obtain an address of a computational instance within a remote network management platform, (creating a connection with a remote system (remote network management platform) with the use of a connection name, system identifier (tcp/ip address) or host name, type of remote system, default user ID and descriptive text, Paragraph 80, lines 17-26) wherein the computational instance stores a plurality of source code files in a hierarchy of database tables; (three remote systems (computational instance(s)) that each contain different types of resources of interest (plurality of source code files in a hierarchy of database tables (see Figure 10)) connected through a network to an integrated development environment user, Paragraph 44, lines 1-4)
request and receive, by way of the address of the computational instance, table names of the database tables, file names of the source code files, and a representation of the hierarchy of database tables; (using the connection to the remote system to retrieve and expand all of the remote-accessing tools available for the remote system defined by the connection wherein each tool is represented by its unique subsystem object visualized in the tree-view by its label and icon within the tree.  The tools allow a user to expand a tool’s tree-view node to expose the sub-tree populated with objects representing the resources on the remote system with which the tool works (table names and file names (see Figure 10)), Paragraph 88, lines 12-21)
cause a native extensible source code editor executing on a client device (see Figure 3; IDE 150 executing natively on the client computer, Paragraph 70, lines 25-29) to display, on a first pane of a graphical user interface of the client device, a menu of the table names and the file names, wherein the menu is navigable according to the hierarchy of database tables; (see Figure 10; a left pane (first pane) that displays various table names (such as “iSeries Objects”, “QSYS”, “QHLPSYS”, etc…) along with file names such as (“GETDATA.pgm.rpgle” or “CALLPGM.module.rpgle”))
receive, by way of the graphical user interface, a selection of a particular file name from the file names; (see Figure 10; the user has selected the HELLOW2.rpgle file)
in response to receiving the selection, request and receive, by way of a [link] referencing an entry in the hierarchy of database tables, a copy of a particular source code file with the particular file name, wherein the particular file name is stored in the entry; (see Figure 10; the user has selected the HELLOW2.rpgle file from the tree-view)
cause the native extensible source code editor to display, on a second pane of the graphical user interface, an editable representation of the copy of the particular source code file; (see Figure 10; after the user selects the HELLOW2.rpgle file, the pane 1020 is opened (second pane) which displays the selected file retrieved from the remote system, Paragraph 96, lines 1-9)
Coulthard et al. do not disclose:
a computational instance in a cloud computing environment

request and receive, by way of one or more uniform resource locators (URLs) related to the address of the computation instance
receive, by way of the graphical user interface, a command to store the particular source code file on the computational instance, wherein the particular source code file was modified by way of the second pane of the graphical user interface; and
in response to receiving the command, transmit, by way of the URL referencing the entry, the copy of the particular source code file as modified.
However, Munir et al. disclose:
receive, by way of the graphical user interface, a command to store the particular source code file on the computational instance, wherein the particular source code file was modified by way of the second pane of the graphical user interface; (see Figure 10, remote file is retrieved and opened in an editor and the user edits the file and saves it)
and in response to receiving the command, transmit, by way of the [link] referencing the entry, the copy of the particular source code file as modified. (see Figure 10; the file is saved on sever)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Munir et al. into the teaching of Coulthard et al. to include receiving, by way of the graphical user interface, a command to store the particular source code file on the computational instance, wherein the particular source code file was modified by way of the second pane of the graphical user interface and in response to receiving the command, 
Coulthard et al. and Munir et al. do not disclose:
a computational instance in a cloud computing environment
wherein the native source code editor enables bracket matching in the graphical user interface;
request and receive, by way of one or more uniform resource locators (URLs) related to the address of the computation instance
However, Ichihashi et al. disclose:
a computational instance in a cloud computing environment (connecting to an instance/online storage service (computational instance) in a cloud environment, Paragraphs 107 and 108)
request and receive, by way of one or more uniform resource locators (URLs) related to the address of the computation instance (using a URL of an instance to accessing the server on which the instance operates and data provisioned, Paragraphs 107 and 108)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ichihashi et al. into the teaching of Coulthard et al. and Munir et al. to include a computational instance in a cloud computing environment and request and receive, by way of one or more uniform resource locators (URLs) related to the address of the computation instance in order to allow a user to access the server on which the purchased instance/service 
Coulthard et al., Munir et al. and Ichihashi et al. do not disclose:
wherein the native source code editor enables bracket matching in the graphical user interface;
However, Childs et al. disclose:
wherein the native source code editor enables bracket matching in the graphical user interface; (source code editors have features such as syntax highlight, indentation, autocomplete and bracket matching functionality, Column 1, lines 9-15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Childs et al. into the teaching of Coulthard et al., Munir et al. and Ichihashi et al. to include wherein the native source code editor enables bracket matching in the graphical user interface in order to simplify and accelerate input of source code.

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Coulthard et al. and Ichihashi et al. further disclose:
wherein obtaining the address of the computational instance in the cloud computing environment comprises the native extensible source code editor receiving the address of the computational instance in the cloud computing environment by way of the graphical user interface. (Coulthard et al., a user supplies the parameters (connection name, tcp/ip address/host name, type of remote system, etc.) of the connection through a connection wizard, Paragraph 80; Ichihashi et al. discloses a cloud computing environment, Paragraphs 107 and 108)

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Coulthard et al. and Munir et al. further disclose:
wherein displaying, on the second pane of the graphical user interface, the editable representation of the copy of the particular source code file comprises:
displaying the editable representation with syntax highlighting customized to a language of the particular source code file; (Coulthard et al., Eclipse integrated environment provides a common set of services such as a source code editor with code browsing and navigation features like code assist, syntax based color highlighting (syntax highlighting customized to a language) and integrated help facilities that uses a graphical user interface, Paragraph 6)
and receiving modifications to the copy of the particular source code file by way of the second pane of the graphical user interface. (Munir et al., see Figure 10, remote file is retrieved and opened in an editor and the user edits the file and saves it)

With respect to Claim 17, Coulthard et al. disclose:
obtaining, by the plugin, an address of a computational instance within a remote network management platform, (creating a connection with a remote system (remote network management platform) with the use of a connection name, system identifier (tcp/ip address) or host name, type of remote system, default user ID and descriptive text, Paragraph 80, lines 17-26) wherein the computational instance stores a plurality of (three remote systems (computational instance(s)) that each contain different types of resources of interest (plurality of source code files in a hierarchy of database tables (see Figure 10)) connected through a network to an integrated development environment user, Paragraph 44, lines 1-4)
requesting and receiving, by the plugin and by way of the address of the computational instance, table names of the database tables, file names of the source code files, and a representation of the hierarchy of database tables; (using the connection to the remote system to retrieve and expand all of the remote-accessing tools available for the remote system defined by the connection wherein each tool is represented by its unique subsystem object visualized in the tree-view by its label and icon within the tree.  The tools allow a user to expand a tool’s tree-view node to expose the sub-tree populated with objects representing the resources on the remote system with which the tool works (table names and file names (see Figure 10)), Paragraph 88, lines 12-21)
causing, by the plugin, the native extensible source code editor executing on a client device (see Figure 3; IDE 150 executing natively on the client computer, Paragraph 70, lines 25-29) to display, on a first pane of a graphical user interface of the client device, a menu of the table names and the file names, wherein the menu is navigable according to the hierarchy of database tables; (see Figure 10; a left pane (first pane) that displays various table names (such as “iSeries Objects”, “QSYS”, “QHLPSYS”, etc…) along with file names such as (“GETDATA.pgm.rpgle” or “CALLPGM.module.rpgle”))
(see Figure 10; the user has selected the HELLOW2.rpgle file)
in response to receiving the selection, requesting and receiving, by the plugin and by way of a [link] referencing an entry in the hierarchy of database tables, a copy of a particular source code file with the particular file name, wherein the particular file name is stored in the entry; (see Figure 10; the user has selected the HELLOW2.rpgle file from the tree-view)
causing, by the plugin, the native extensible source code editor to display, on a second pane of the graphical user interface, an editable representation of the copy of the particular source code file; (see Figure 10; after the user selects the HELLOW2.rpgle file, the pane 1020 is opened (second pane) which displays the selected file retrieved from the remote system, Paragraph 96, lines 1-9)
Coulthard et al. do not disclose:
a computational instance in a cloud computing environment
wherein the native source code editor enables collapsible code in the graphical user interface;
requesting and receiving, by way of one or more uniform resource locators (URLs) related to the address of the computation instance
receiving, by the plugin and by way of the graphical user interface, a command to store the particular source code file on the computational instance, wherein the particular source code file was modified by way of the second pane of the graphical user interface; and

However, Munir et al. disclose:
receiving, by the plugin and by way of the graphical user interface, a command to store the particular source code file on the computational instance, wherein the particular source code file was modified by way of the second pane of the graphical user interface; (see Figure 10, remote file is retrieved and opened in an editor and the user edits the file and saves it)
and in response to receiving the command, transmit, by way of the [link] referencing the entry, the copy of the particular source code file as modified to the computational instance in the cloud computing environment. (see Figure 10; the file is saved on server)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Munir et al. into the teaching of Coulthard et al. to receiving, by the plugin and by way of the graphical user interface, a command to store the particular source code file on the computational instance, wherein the particular source code file was modified by way of the second pane of the graphical user interface and in response to receiving the command, transmit, by way of the [link] referencing the entry, the copy of the particular source code file as modified to the computational instance in the cloud computing environment in order to allow a user to make and save modifications to the source code file.
Coulthard et al. and Munir et al. do not disclose:
a computational instance in a cloud computing environment
wherein the native source code editor enables collapsible code in the graphical user interface;
requesting and receiving, by way of one or more uniform resource locators (URLs) related to the address of the computation instance
However, Ichihashi et al. disclose:
a computational instance in a cloud computing environment (connecting to an instance/online storage service (computational instance) in a cloud environment, Paragraphs 107 and 108)
requesting and receiving, by way of one or more uniform resource locators (URLs) related to the address of the computation instance (using a URL of an instance to accessing the server on which the instance operates and data provisioned, Paragraphs 107 and 108)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ichihashi et al. into the teaching of Coulthard et al. and Munir et al. to include a computational instance in a cloud computing environment and requesting and receiving, by way of one or more uniform resource locators (URLs) related to the address of the computation instance in order to allow a user to access the server on which the purchased instance/service operates and to take advantage of the benefits of a cloud computing environment such as improvements to scalability and collaboration efficiency.
Coulthard et al., Munir et al. and Ichihashi et al. do not disclose:

However, Childs et al. disclose:
wherein the native source code editor enables collapsible code in the graphical user interface; (source code editors can modify a view of source code to collapse different levels of groups, such as nested loops, Columns 10 and 15, lines 26-35 and 22-25 respectively)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Childs et al. into the teaching of Coulthard et al., Munir et al. and Ichihashi et al. to include wherein the native source code editor enables collapsible code in the graphical user interface in order to alter a view of the source code to display headings of instructions without displaying the instructions themselves. (Childs et al., Column 10, lines 30-33)

With respect to Claim 21, all the limitations of Claim 1 have been addressed above; and Ichihashi et al. further disclose:
wherein the URL referencing the entry comprises an instance ID field including an instance ID that references the computational instance in the cloud computing environment. (each instance is identified by outputting a character string unique (instance ID field) to each of purchased services or subscribers for the URL of the main body of the service, Paragraph 107, lines 4-8)

Claims 3, 7, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2004/0003371) in view of Munir et al. (US 7,359,990) in view of Ichihashi et al. (US 2017/0272309) in view of Childs et al. (US 9,430,194) and in further view of Microsoft (“Working with folders and files with REST”, Apr 2018)

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Coulthard et al., Munir et al., Ichihashi et al. and Childs et al. do not disclose:
wherein the one or more URLs related to the address of the computational instance in the cloud computing environment and the URL referencing the entry are representational state transfer (REST) interfaces that include the address and one of the table names.
However, Microsoft discloses:
wherein the one or more URLs related to the address of the computational instance in the cloud computing environment and the URL referencing the entry are representational state transfer (REST) interfaces that include the address and one of the table names. (see example code for using REST with folders and files; using the REST interfaces with the URL referencing the site and folder (table name) to retrieve the files within a folder, Page 1-3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Microsoft into the teaching of Coulthard et al., Munir et al., Ichihashi et al. and Childs et al. to include wherein the one or more URLs related to the address of the computational instance and 

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Coulthard et al., Munir et al., Ichihashi et al. and Childs et al. do not disclose:
wherein requesting and receiving the copy of the particular source code file comprises:
transmitting a hypertext transfer protocol (HTTP) GET request to the computational instance in the cloud computing environment, wherein the HTTP GET request refers to the entry; and
receiving the copy of the particular source code file as a response to the HTTP GET request.
However, Microsoft discloses:
wherein requesting and receiving the copy of the particular source code file comprises:
transmitting a hypertext transfer protocol (HTTP) GET request to the computational instance in the cloud computing environment, wherein the HTTP GET request refers to the entry; (see example code on how to retrieve a specific file; using an HTTP GET request to retrieve a specific file, Pages 3 and 4)
(see example code on how to retrieve a specific file; using an HTTP GET request to retrieve a specific file, Pages 3 and 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Microsoft into the teaching of Coulthard et al., Munir et al., Ichihashi et al. and Childs et al. to include wherein requesting and receiving the copy of the particular source code file comprises transmitting a hypertext transfer protocol (HTTP) GET request to the computational instance, wherein the HTTP GET request refers to the entry and receiving the copy of the particular source code file as a response to the HTTP GET request in order to take advantage of the benefits of REST interfaces such as scalability, flexibility and portability over other protocols such as Simple Object Access Protocol (SOAP).

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and Coulthard et al., Munir et al., Ichihashi et al. and Childs et al. do not disclose:
wherein transmitting the copy of the particular source code file as modified comprises:
transmitting a hypertext transfer protocol (HTTP) POST request to the computational instance in the cloud computing environment, wherein the HTTP POST request refers to the entry and contains the particular source code file as modified.
However, Microsoft discloses:

transmitting a hypertext transfer protocol (HTTP) POST request to the computational instance in the cloud computing environment, wherein the HTTP POST request refers to the entry and contains the particular source code file as modified. (see example code on how to update a file by using the HTTP POST request on Pages 4 and 5) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Microsoft into the teaching of Coulthard et al., Munir et al., Ichihashi et al. and Childs et al. to include wherein transmitting the copy of the particular source code file as modified comprises transmitting a hypertext transfer protocol (HTTP) POST request to the computational instance, wherein the HTTP POST request refers to the entry and contains the particular source code file as modified in order to take advantage of the benefits of REST interfaces such as scalability, flexibility and portability over other protocols such as Simple Object Access Protocol (SOAP).

Claim 18 is an article of manufacture claim corresponding to the system claim above (Claim 3) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.

Claims 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2004/0003371) in view of Munir et al. (US 7,359,990) in view Ichihashi et al. (US 2017/0272309) in view of Childs et al. (US 9,430,194) and in further view of Gill et al. (US 2011/0270876).

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Coulthard et al., Munir et al., Ichihashi et al. and Childs et al. do not disclose:
wherein a database stores the database tables, 
and wherein the plugin is further configured to:
receive, by way of the graphical user interface, a search string;
transmit, to the computational instance in the cloud computing environment, a request to search the database for the search string; 
receive, from the computational instance, one or more file names of the plurality of source code files that contain the search string; and
cause the extensible source code editor to display, on the graphical user interface, the one or more file names.
However, Gill et al. disclose:
wherein a database stores the database tables, (file system (database) stores a directory hierarchy of files/folders (database tables), Paragraph 113, lines 1-5)
and wherein the plugin is further configured to:
receive, by way of the graphical user interface, a search string; (a user enters the text string “bank” and “Allied”, Paragraph 113, lines 13-15)
transmit, to the computational instance in the cloud computing environment, a request to search the database for the search string; (the filtering system incorporated into the file explorer program looks up files that contain both the text strings “bank” and “Allied” in the file name within a single directory of the file system, Paragraph 113)
receive, from the computational instance, one or more file names of the plurality of source code files that contain the search string; (retrieve just the files containing both the text strings “bank” and “Allied” in the file name within a single directory, Paragraph 113)
and cause the extensible source code editor to display, on the graphical user interface, the one or more file names. (just the files containing both the text strings “bank” and “Allied” in the file name within a single directory are displayed to a user, Paragraph 113)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gill et al. into the teaching of Coulthard et al., Munir et al. and Ichihashi et al. to include wherein a database stores the database tables, and wherein the plugin is further configured to receive, by way of the graphical user interface, a search string, transmit, to the computational instance, a request to search the database for the search string, receive, from the computational instance, one or more file names of the plurality of source code files that contain the search string; and cause the extensible source code editor to display, on the graphical user interface, the one or more file names in order to allow a user to zero in on particular files of interest without having to search through a list of hundreds of files within a file system. (Gill et al., Paragraph 113, lines 5-13)

Claim 19, all the limitations of Claim 17 have been addressed above; and Coulthard et al., Munir et al., Ichihashi et al. and Childs et al. do not disclose:
the operations further comprising:
receiving, by the plugin and by way of the graphical user interface, a search string;
looking up, by the plugin, the search string in the table names or the file names; and
causing, by the plugin, the native extensible source code editor to display, by way of the graphical user interface, one or more of the table names or the file names that contain the search string.
	However, Gill et al. disclose:
the operations further comprising:
receiving, by the plugin and by way of the graphical user interface, a search string; (a user enters the text string “bank” and “Allied”, Paragraph 113, lines 13-15)
looking up, by the plugin, the search string in the table names or the file names; and (the filtering system incorporated into the file explorer program looks up files that contain both the text strings “bank” and “Allied” in the file name within a single directory, Paragraph 113)
causing, by the plugin, the native extensible source code editor to display, by way of the graphical user interface, one or more of the table names or the file names that contain the search string. (just the files containing both the text strings “bank” and “Allied” in the file name within a single directory are displayed to a user, Paragraph 113)
Gill et al. into the teaching of Coulthard et al., Munir et al., Ichihashi et al. and Childs et al. to include the operations further comprising receiving, by the plugin and by way of the graphical user interface, a search string, looking up, by the plugin, the search string in the table names or the file names and causing, by the plugin, the native extensible source code editor to display, by way of the graphical user interface, one or more of the table names or the file names that contain the search string in order to allow a user to zero in on particular files of interest without having to search through a list of hundreds of files. (Gill et al., Paragraph 113, lines 5-13)

Claim 20 is an article of manufacture claim corresponding to the system claim above (Claim 6) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 6.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2004/0003371) in view of Munir et al. (US 7,359,990) and in further view of Ichihashi et al. (US 2017/0272309).

With respect to Claim 10, Coulthard et al. disclose:
obtaining, by the plugin of an extensible source code editor executing on a client device, an address of a computational instance within a remote network management platform, (creating a connection with a remote system (remote network management platform) with the use of a connection name, system identifier (tcp/ip address) or host name, type of remote system, default user ID and descriptive text, Paragraph 80, lines 17-26) wherein the computational instance stores a plurality of source code files in a hierarchy of database tables; (three remote systems (computational instance(s)) that each contain different types of resources of interest (plurality of source code files in a hierarchy of database tables (see Figure 10)) connected through a network to an integrated development environment user, Paragraph 44, lines 1-4)
generating a first [link] comprising the address of the computational instance in the cloud computing environment; (creating a connection with a remote system (remote network management platform) with the use of a connection name, system identifier (tcp/ip address) or host name, type of remote system, default user ID and descriptive text, Paragraph 80, lines 17-26)
requesting and receiving, by the plugin and by way of the first [link], table names of the database tables, file names of the source code files, and a representation of the hierarchy of database tables; (using the connection to the remote system to retrieve and expand all of the remote-accessing tools available for the remote system defined by the connection wherein each tool is represented by its unique subsystem object visualized in the tree-view by its label and icon within the tree.  The tools allow a user to expand a tool’s tree-view node to expose the sub-tree populated with objects representing the resources on the remote system with which the tool works (table names and file names (see Figure 10)), Paragraph 88, lines 12-21)
causing, by the plugin, the extensible source code editor to display, on a first pane of a graphical user interface of the client device, a menu of the table names and (see Figure 10; a left pane (first pane) that displays various table names (such as “iSeries Objects”, “QSYS”, “QHLPSYS”, etc…) along with file names such as (“GETDATA.pgm.rpgle” or “CALLPGM.module.rpgle”))
receiving, by the plugin and by way of the graphical user interface, a selection of a particular file name from the file names, (see Figure 10; the user has selected the HELLOW2.rpgle file) wherein the particular file name belongs to a particular source code file stored in a particular table having a particular table name; (file HELLOW2.rpgle belongs to HELLOW2.rpgle source code file within the COULTHAR/QRPGLESRC (particular name) database table(s), see Figure 10)
generating a second [link] comprising the address of the computational instance, the particular table name and the particular file name; (see Figure 10; the user selects the HELLOW2.rpgle file from the tree-view which creates a link to the source location of COULTHAR/QRPGLESRC/HELLOW2.RPGLE)
in response to receiving the selection, requesting and receiving, by the plugin and by way of the second [link], a copy of the particular source code file with the particular file name; (see Figure 10; the user has selected the HELLOW2.rpgle file from the tree-view)
causing, by the plugin, the native extensible source code editor to display, on a second pane of the graphical user interface, an editable representation of the copy of the particular source code file; (see Figure 10; after the user selects the HELLOW2.rpgle file, the pane 1020 is opened (second pane) which displays the selected file retrieved from the remote system, Paragraph 96, lines 1-9)
Coulthard et al. do not disclose:
a computational instance in a cloud computing environment
[link] is one or more uniform resource locators (URLs) related to the address of the computation instance;
receiving, by the plugin and by way of the graphical user interface, a command to store the particular source code file on the computational instance, wherein the particular source code file was modified by way of the second pane of the graphical user interface; and
in response to receiving the command, transmitting, by the plugin and by way of the second URL, the copy of the particular source code file as modified to the computational instance in the cloud computing environment.
However, Munir et al. disclose:
receiving, by the plugin and by way of the graphical user interface, a command to store the particular source code file on the computational instance, wherein the particular source code file was modified by way of the second pane of the graphical user interface; (see Figure 10, remote file is retrieved and opened in an editor and the user edits the file and saves it)
and in response to receiving the command, transmit, by way of the second [link], the copy of the particular source code file as modified to the computational instance in the cloud computing environment. (see Figure 10; the file is saved on server)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Munir et al. into the teaching of Coulthard et al. to receiving, by the plugin and by way of the 
Coulthard et al. and Munir et al. do not disclose:
a computational instance in a cloud computing environment
 [link] is one or more uniform resource locators (URLs) related to the address of the computation instance;
However, Ichihashi et al. disclose:
a computational instance in a cloud computing environment (connecting to an instance/online storage service (computational instance) in a cloud environment, Paragraphs 107 and 108)
[link] is one or more uniform resource locators (URLs) related to the address of the computation instance; (using a URL of an instance to accessing the server on which the instance operates and data provisioned, Paragraphs 107 and 108)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ichihashi et al. into the teaching of Coulthard et al. and Munir et al. to include a computational instance in a cloud computing environment and a [link] is one or more uniform resource locators (URLs) related to the address of the computation instance in order to allow a user to access the server on which the purchased instance/service operates and to take 

With respect to Claim 16, all the limitations of Claim 10 have been addressed above; and Coulthard et al. and Munir et al. further disclose:
wherein displaying, on the second pane of the graphical user interface, the editable representation of the copy of the particular source code file comprises:
displaying, by the plugin, the editable representation with syntax highlighting customized to a language of the particular source code file; (Coulthard et al., Eclipse integrated environment provides a common set of services such as a source code editor with code browsing and navigation features like code assist, syntax based color highlighting (syntax highlighting customized to a language) and integrated help facilities that uses a graphical user interface, Paragraph 6)
and receiving, by the plugin, modifications to the copy of the particular source code file by way of the second pane of the graphical user interface. (Munir et al., see Figure 10, remote file is retrieved and opened in an editor and the user edits the file and saves it)

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2004/0003371) in view of Munir et al. (US 7,359,990) in view of Ichihashi et al. (US 2017/0272309) and in further view of Microsoft (“Working with folders and files with REST”, Apr 2018)

Claim 11, all the limitations of Claim 10 have been addressed above; and Coulthard et al., Munir et al. and Ichihashi et al. do not disclose:
wherein the first URL and the second URL are representational state transfer (REST) interfaces that include the address and one of the table names.
However, Microsoft discloses:
wherein the first URL and the second URL are representational state transfer (REST) interfaces that include the address and one of the table names. (see example code for using REST with folders and files; using the REST interfaces with the URL referencing the site and folder (table name) to retrieve the files within a folder, Page 1-3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Microsoft into the teaching of Coulthard et al., Munir et al. and Ichihashi et al. to include wherein the first URL and the second URL are representational state transfer (REST) interfaces that include the address and one of the table names in order to take advantage of the benefits of REST interfaces such as scalability, flexibility and portability over other protocols such as Simple Object Access Protocol (SOAP).

With respect to Claim 14, all the limitations of Claim 10 have been addressed above; and Coulthard et al., Munir et al. and Ichihashi et al. do not disclose:
wherein requesting and receiving the copy of the particular source code file comprises:
transmitting, by the plugin, a hypertext transfer protocol (HTTP) GET request to the computational instance in the cloud computing environment; 

However, Microsoft discloses:
wherein requesting and receiving the copy of the particular source code file comprises:
transmitting, by the plugin, a hypertext transfer protocol (HTTP) GET request to the computational instance in the cloud computing environment; (see example code on how to retrieve a specific file; using an HTTP GET request to retrieve a specific file, Pages 3 and 4)
and receiving the copy of the particular source code file as a response to the HTTP GET request. (see example code on how to retrieve a specific file; using an HTTP GET request to retrieve a specific file, Pages 3 and 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Microsoft into the teaching of Coulthard et al., Munir et al. and Ichihashi et al. to include wherein requesting and receiving the copy of the particular source code file comprises transmitting a hypertext transfer protocol (HTTP) GET request to the computational instance and receiving the copy of the particular source code file as a response to the HTTP GET request in order to take advantage of the benefits of REST interfaces such as scalability, flexibility and portability over other protocols such as Simple Object Access Protocol (SOAP).

Claim 15, all the limitations of Claim 10 have been addressed above; and Coulthard et al., Munir et al. and Ichihashi et al. do not disclose:
wherein transmitting the copy of the particular source code file as modified comprises:
transmitting a hypertext transfer protocol (HTTP) POST request to the computational instance in the cloud computing environment, wherein the HTTP POST request contains the particular source code file as modified.
However, Microsoft discloses:
wherein transmitting the copy of the particular source code file as modified comprises:
transmitting a hypertext transfer protocol (HTTP) POST request to the computational instance in the cloud computing environment, wherein the HTTP POST request contains the particular source code file as modified. (see example code on how to update a file by using the HTTP POST request on Pages 4 and 5) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Microsoft into the teaching of Coulthard et al., Munir et al. and Ichihashi et al. to include wherein transmitting the copy of the particular source code file as modified comprises transmitting a hypertext transfer protocol (HTTP) POST request to the computational instance, wherein the HTTP POST request contains the particular source code file as modified in order to take advantage of the benefits of REST interfaces such as scalability, flexibility and portability over other protocols such as Simple Object Access Protocol (SOAP).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2004/0003371) in view of Munir et al. (US 7,359,990) in view of Ichihashi et al. (US 2017/0272309) and in further view of Gill et al. (US 2011/0270876).

With respect to Claim 12, all the limitations of Claim 10 have been addressed above; and Coulthard et al., Munir et al. and Ichihashi et al. do not disclose:
further comprising:
receiving, by the plugin and by way of the graphical user interface, a search string;
looking up, by the plugin, the search string in the table names or the file names; and
causing, by the plugin, the extensible source code editor to display, by way of the graphical user interface, one or more of the table names or the file names that contain the search string.
	However, Gill et al. disclose:
wherein the plugin is further configured to: 
receiving, by the plugin and by way of the graphical user interface, a search string; (a user enters the text string “bank” and “Allied”, Paragraph 113, lines 13-15)
looking up, by the plugin, the search string in the table names or the file names; (the filtering system incorporated into the file explorer program looks up files that contain both the text strings “bank” and “Allied” in the file name within a single directory, Paragraph 113)
and causing, by the plugin, the extensible source code editor to display, by way of the graphical user interface, one or more of the table names or the file names that contain the search string. (just the files containing both the text strings “bank” and “Allied” in the file name within a single directory are displayed to a user, Paragraph 113)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gill et al. into the teaching of Coulthard et al., Munir et al. and Ichihashi et al. to include receiving, by the plugin and by way of the graphical user interface, a search string, looking up, by the plugin, the search string in the table names or the file names and causing, by the plugin, the extensible source code editor to display, by way of the graphical user interface, one or more of the table names or the file names that contain the search string in order to allow a user to zero in on particular files of interest without having to search through a list of hundreds of files. (Gill et al., Paragraph 113, lines 5-13)

With respect to Claim 13, all the limitations of Claim 10 have been addressed above; and Coulthard et al., Munir et al. and Ichihashi et al. do not disclose:
wherein a database stores the database tables, 
and the method further comprising:
receiving, by the plugin and by way of the graphical user interface, a search string;

receiving, by the plugin and from the computational instance, one or more file names of the plurality of source code files that contain the search string; and
causing, by the plugin, the extensible source code editor to display, on the graphical user interface, the one or more file names.
However, Gill et al. disclose:
wherein a database stores the database tables, (file system (database) stores a directory hierarchy of files/folders (database tables), Paragraph 113, lines 1-5)
and the method further comprising:
receiving, by the plugin and by way of the graphical user interface, a search string; (a user enters the text string “bank” and “Allied”, Paragraph 113, lines 13-15)
transmitting, by the plugin and to the computational instance in the cloud computing environment, a request to search the database for the search string; (the filtering system incorporated into the file explorer program looks up files that contain both the text strings “bank” and “Allied” in the file name within a single directory of the file system, Paragraph 113)
receiving, by the plugin and from the computational instance, one or more file names of the plurality of source code files that contain the search string; (retrieve just the files containing both the text strings “bank” and “Allied” in the file name within a single directory, Paragraph 113)
and causing, by the plugin, the extensible source code editor to display, on the graphical user interface, the one or more file names. (just the files containing both the text strings “bank” and “Allied” in the file name within a single directory are displayed to a user, Paragraph 113)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gill et al. into the teaching of Coulthard et al., Munir et al. and Ichihashi et al. to include wherein a database stores the database tables, and the method further comprising receiving, by the plugin and by way of the graphical user interface, a search string, transmitting, by the plugin and to the computational instance in the cloud computing environment, a request to search the database for the search string, receiving, by the plugin and from the computational instance, one or more file names of the plurality of source code files that contain the search string and causing, by the plugin, the extensible source code editor to display, on the graphical user interface, the one or more file names in order to allow a user to zero in on particular files of interest without having to search through a list of hundreds of files within a file system. (Gill et al., Paragraph 113, lines 5-13)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2004/0003371) in view of Munir et al. (US 7,359,990) in view of Ichihashi et al. (US 2017/0272309) in view of Childs et al. (US 9,430,194) and in further view of Mihalcea et al. (US 2016/0077831).

With respect to Claim 22, all the limitations of Claim 1 have been addressed above; and Coulthard et al., Munir et al. and Ichihashi et al. further disclose:
(Coulthard et al., Eclipse includes code browsing and navigation features like code assist, syntax based color highlighting and integrated help facilities that uses a graphical user interface, Paragraph 6, lines 16-20)
Coulthard et al., Munir et al. and Ichihashi et al. do not disclose:
wherein the native extensible source code editor enables collapsible code, auto-indentation, and box-selection in the graphical user interface.
However, Childs et al. disclose:
wherein the native extensible source code editor enables collapsible code and auto-indentation, in the graphical user interface. (source code editor have features such as syntax highlight, indentation, autocomplete and bracket matching, Column 1, lines 9-15; source code editors can modify a view of source code to collapse different levels of groups, such as nested loops, Columns 10 and 15, lines 26-35 and 22-25 respectively)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Childs et al. into the teaching of Coulthard et al., Munir et al. and Ichihashi et al. to include wherein the native source code editor enables collapsible code in the graphical user interface in order to simplify and accelerate input of source code and alter a view of the source code to display headings of instructions without displaying the instructions themselves. (Childs et al., Column 10, lines 30-33)
Coulthard et al., Munir et al., Ichihashi et al. and Childs et al. do not disclose:
wherein the native extensible source code editor enables box-selection in the graphical user interface.
Mihalcea et al. disclose:
wherein the native extensible source code editor enables box-selection in the graphical user interface. (a developer may interact with a user interface of a code editor using one or more text entry boxes/windows and one or more graphical user interface elements (e.g. buttons, check boxes, radio buttons, pull down menus, etc.) when entering and modifying program code, Paragraph 39)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mihalcea et al. into the teaching of Coulthard et al., Munir et al., Ichihashi et al. and Childs et al. to include wherein the native extensible source code editor enables box-selection in the graphical user interface in order to allow a user to enter and modify program code when generating source code for an application. (Mihalcea et al., Paragraph 39, lines 1-3)

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-9 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:

In the Final Office Action, the Examiner contended that Ichihashi teaches “requesting and receiving, by the plugin and by way of the first URL, table names of the database tables, file names of the source code files, and a representation of the hierarchy of database tables,” as recited by claim 10. However, Ichihashi merely discloses that an instance can be referenced using a URL for accessing a server on which the instance runs. Ichihashi, M 107-108. Thus, Ichihashi fails to teach “generating a first URL comprising the address of the computational instance in the cloud computing environment,” requesting and receiving, by the plugin and by way of the first URL, table names of the database tables, file names of the source code files, and a representation of the hierarchy of database tables,” “generating a second URL comprising the address of the computational instance, the particular table name, and the particular file name,”
and “in response to receiving the selection, requesting and receiving, by the plugin and by way of the second URL, a copy of the particular source code file with the particular file name,” as recited by claim 10. Applicant submits that Coulthard, Munir, Microsoft, and Gill fail to cure the deficiencies of Ichihashi.

Examiner’s Response:
	The Examiner respectfully disagrees. As can be seen in the updated rejection to Claim 10, it is the Examiner’s position that the combination of Coulthard, Munir and Ichihashi disclose the applicant’s amendment. Specifically, Coulthard discloses the use of a generating a connection link to an address of a remote system. This connection link can be reasonably interpreted as a first link to an “address of a computational instance”. The second connection link would be to a specific file within a particular database such as HELLOW2.RPGLE file which can be found in the COULTHAR/QRPGLESRC database table.  The second connection link can be reasonably interpreted as a second link to an “address of the computational instance, the particular table name and the particular file name”. Coulthard does not explicitly disclose that this connection link uses uniform resource locators (URLs). Ichihashi is used to modify the links as taught by Coulthard to include URLs. One skilled in the art would be motivated to use URLs as taught by Ichihashi in order to take advantage of the benefits of URLs such as being able to access files remotely over the web.
	Therefore, for the reasons set forth above, the rejection made under 35 U.S.C. §103 is proper and thus, maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
January 26, 2021
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191